Exhibit 10.3

 



Text Marked By [* * *] Has Been Omitted Pursuant To A Request For Confidential
Treatment And Was Filed Separately With The Securities And Exchange Commission.

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of June
1, 2016, by and between Lion Biotechnologies, Inc., a Nevada corporation (the
“Company”), and Dr. Maria Fardis (“Executive”) (either party individually, a
“Party”; collectively, the “Parties”).

 

WHEREAS, the Company desires to engage Executive as the Company’s new President
and Chief Executive Officer;

 

WHEREAS, in connection with Executive’s engagement as the Company’s new
President and Chief Executive Officer, the Parties desire to enter into this
Agreement to set forth the terms and conditions of Executive’s employment by the
Company and to address certain matters related to Executive’s employment with
the Company;

 

WHEREAS, both the Company and the Executive have read and understood the terms
and provisions set forth in this Agreement, and Executive acknowledges that
Executive has been afforded a reasonable opportunity to review this Agreement
with Executive’s legal counsel to the extent desired;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

 

1.           Employment. The Company hereby employs Executive as of June 3rd,
2016 (the “Effective Date”), and Executive hereby accepts such employment, upon
the terms and conditions set forth herein.

 

2.           Duties.

 

2.1 Position. Executive shall be employed by the Company in the position of
President and Chief Executive Officer. Executive shall have the duties and
responsibilities assigned by the Company’s Board of Directors (the “Board”).
Executive shall perform faithfully and diligently such duties as are reasonable
and customary for Executive’s position, as such duties may be assigned to
Executive by the Board from time to time. The Parties agree that the Company
intends to relocate its executive offices to a currently undetermined location
in the San Francisco Bay Area, California, greater metropolitan area, but within
thirty miles driving distance of downtown San Carlos. The Company’s new
executive offices, including the terms of the lease, shall be approved by the
Company’s Board and shall be reasonably acceptable to Executive. The Parties
understand that Executive shall provide her services hereunder primarily from
the Company’s new San Francisco Bay area offices. Until the Company relocates
its offices to the San Francisco Bay area, Executive shall provide her services
from her home office.

 



 

 



 

2.2 Best Efforts/Full-Time.

 

2.2(a) Executive understands and agrees that Executive will faithfully devote
Executive’s best efforts and substantially all of her time during normal
business hours to advance the interests of the Company. Executive will abide by
all policies and decisions made by the Company, as well as all applicable
federal, state and local laws, regulations or ordinances. Executive will act in
the best interest of the Company at all times. Executive further understands and
agrees that Executive has a fiduciary duty of loyalty to the Company and that
other than as required to pursue any legal rights as an employee of the Company,
Executive will take no action which in any way harms the business, business
interests, or reputation of the Company.

 

2.2(b) Executive agrees that Executive will not directly engage in competition
with the Company at any time during the existence of the employment relationship
between the Company and Executive.

 

2.2(c) Executive agrees that, during the term of this Agreement, Executive shall
work exclusively for the Company. Consequently, Executive agrees to not accept
employment, of any kind, from any person or entity other than the Company, and
to not perform duties or render services to any person or entity other than the
Company, provided, however, that Executive may, subject to prior approval of the
Board of the Company, provide services to civic, community or charitable
organizations, and may serve on a board of directors of any entity does not
compete with the Company or otherwise compete, directly with the Company’s
business of developing and marketing therapies based on T-cells (such as CARs,
TCRs and TILs) and T-cell engineering based immunotherapy.

 

2.2(d) Executive understands and agrees that any information, funds (other than
such funds as constitute part of Executive’s compensation) (“Funds”), or
property received or developed by Executive during Executive’s employment with
the Company that is related to the Company’s business is, or shall become the
sole property of the Company. Accordingly, Executive understands and agrees that
Executive shall immediately turn over all of the foregoing information, Funds,
or property that comes into Executive’s possession during Executive’s employment
with the Company, upon the Company’s request.

 

3.           Term of Employment. However, either Party may terminate this
Agreement at any time with or without cause for convenience, effective upon
thirty (30) days’ notice to the other Party. Executive’s and the Company’s
respective rights and obligations at the time of termination are outlined below
in Section 6 of this Agreement.

 

4.           Compensation.

 

4.1 Base Salary. As compensation for the proper and satisfactory performance of
all duties to be performed by Executive hereunder, the Company shall pay
Executive a base salary of $500,000 per year (the “Base Salary”), less required
deductions for state and federal withholding tax, social security and all other
employment taxes and authorized payroll deductions, payable on a prorated basis
as it is earned, in accordance with the normal payroll practices of the Company.

 



-2- 

 

 

4.2 Stock Options/Restricted Stock Units. As of the Effective Date, Executive
shall receive (i) stock options to purchase an aggregate of 500,000 shares of
the Company’s common stock, and (ii) 550,000 non-transferrable Restricted Stock
Units. To the extent legally permitted, the stock options shall be incentive
stock options. The stock options will have an exercise price equal to the fair
market value of the common stock on the Effective Date. The foregoing stock
options and Restricted Stock Units will vest and be issued as set forth in
Exhibit A attached hereto. Except as set forth in Section 6 below, upon the
termination of Executive’s employment with the Company, the unvested options and
the unvested Restricted Stock Units will be forfeited. In addition to the
foregoing grant of options, Executive shall also be entitled to receive stock
option grants under the Company’s stock option plan at any time at the
discretion of the Board, in such amounts and upon such terms as shall be
determined by the Board of Directors, in its sole discretion.

 

4.3 Sign-Up Bonus. As of the Effective Date, as a signing bonus, Executive shall
receive $150,000 on the first day of her employment.

 

4.4 Incentive Compensation. Executive will be eligible to participate in the
Company’s annual incentive compensation program (“Incentive Plan”) applicable to
Executive’s position, as approved by the Board (the year for which the Incentive
Plan is implemented is herein referred to as the “Plan Year”). The target
potential amount payable to Executive under the Incentive Plan, if earned, shall
be 50% of Executive’s Base Salary earned during the applicable calendar year.
Compensation under the Incentive Plan (“Incentive Compensation”) will be
conditioned on the satisfaction of individual and Company objectives, as
established in writing by the Company, and on the condition that Executive is
employed by Company on the Incentive Compensation payment date (other than for
the purposes of payment of Incentive Compensation under Section 6.2 below),
which shall be on or before March 15th of the year following the Plan Year. The
payment of any Incentive Compensation pursuant to this Section 4.4 shall be made
in accordance with the normal payroll practices of the Company, less required
deductions for state and federal withholding tax, social security and all other
employment taxes and authorized payroll deductions, and provided Executive
satisfies the conditions for earning the Incentive Compensation. The Company
will establish new Incentive Compensation objectives for the remaining portion
of the 2016 Plan Year within 30 calendar days after the Effective Date.

 

4.5 Performance Review. The Company will periodically review Executive’s
performance on no less than an annual basis and increase (but not decrease)
Executive’s salary or other compensation, as it deems appropriate in its sole
and absolute discretion.

 

4.6 Customary Fringe Benefits. Executive understands and agrees that certain
employee benefits may be provided to the Executive by the Company incident to
the Executive's employment. Executive will be eligible for all customary and
usual fringe benefits generally available to employees of the Company subject to
the terms and conditions of the Company’s benefit plan documents. Executive
understands and agrees that any employee benefits provided to the Executive by
the Company incident to the Executive's employment are provided solely at the
discretion of the Company and may be modified, suspended or revoked at any time,
without notice or the consent of the Executive, unless otherwise provided by
law. Moreover, to the extent that these benefits are provided pursuant to
policies or plan documents adopted by the Company, Executive acknowledges and
agrees that these benefits shall be governed by the applicable employment
policies or plan documents. The benefits to be provided to Executive shall
include group health and dental insurance, vision and sick and family leave, as
well as participation in a 401-K plan once such plans have been established and
implemented.

 



-3- 

 

 

4.7 Personal Time Off (“PTO”). Executive will be eligible to receive 20 PTO days
per year. PTO is an accrued benefit and will be paid out at termination in
accordance with the Company’s standard PTO policies.

 

4.8 Business Expenses; Office Sublease. Executive will be reimbursed for all
reasonable, out-of-pocket business expenses incurred in the performance of
Executive’s duties on behalf of the Company, including travel-related expenses.
To obtain reimbursement, expenses must be submitted promptly with appropriate
supporting documentation in accordance with the Company’s policies.

 

5.           Confidentiality and Proprietary Agreement. Executive agrees to
abide by the Company’s Employee Proprietary Information and Inventions Agreement
(the “Non-Disclosure Agreement”), which Executive has signed and is incorporated
herein by reference.

 

6.           Termination of Executive’s Employment.

 

6.1 Termination for Cause by the Company. The Company may terminate Executive’s
employment immediately at any time and without notice for “Cause.” For purposes
of this Agreement, “Cause” shall mean (i) a failure by Executive to perform any
of her material obligations under this Agreement; (ii) the death of Executive or
her disability resulting in her inability to perform her reasonable duties
assigned hereunder for a consecutive period of 90 days; (iii) Executive’s theft,
dishonesty, or falsification of any Company documents or records; (iv)
Executive’s improper use or disclosure of the Company’s confidential or
proprietary information; or (v) Executive’s conviction (including any plea of
guilty or nolo contendere) of any criminal act which impairs Executive’s ability
to perform her duties hereunder or which in the Board’s judgment may materially
damage the business or reputation of the Company; provided, however, that prior
to termination for Cause under clause (i) of this paragraph, Executive shall
have a period of ten days after written notice from the Company to cure the
event or grounds constituting such cause. Any notice of termination provided by
Company to Executive under this Section 6.1 shall identify the events or conduct
constituting the grounds for termination with sufficient specificity so as to
enable Executive to take steps to cure the same if such default is a failure by
Executive to perform any of her material obligations under this Agreement. In
the event Executive’s employment is terminated in accordance with this
subsection 6.1, Executive shall be entitled to receive only the Base Salary and
any earned Incentive Compensation (as defined in Section 4.4 above) then in
effect, prorated to the date of termination. All other obligations of the
Company to Executive pursuant to this Agreement will be automatically terminated
and completely extinguished.

 



-4- 

 

 

6.2 Termination Without Cause By The Company/Separation Package. The Company may
terminate Executive’s employment under this Agreement without Cause (as the term
“Cause” is defined in Section 6.1 above) at any time on thirty (30) days’
advance written notice to Executive. In the event of such termination without
Cause during the six-month period ending December 3rd, 2016, Executive will
receive (i) Executive’s Base Salary through the date of termination, (ii) the
full amount of any Incentive Compensation that was earned under Section 4.4 up
to the date of termination (notwithstanding any provisions of Section 4.4 which
require employment with the Company on the date of the Incentive Compensation
payment date), and (iii) two month’s Base Salary for each full month between the
Effective Date and the date of termination. If Executive’s employment agreement
is terminated by the Company without Cause after December 3rd, 2016, in addition
to the payments referred to in the immediately preceding sentence, (i) there
shall be a twelve-month acceleration of unvested stock options and unvested
time-based Restricted Stock Units, (ii) Executive shall have an additional
twelve months from the date of termination within which to exercise her vested
stock options, and (iii) Executive shall receive a “Severance Payment”
equivalent to twelve months of Executive’s then Base Salary and a full year’s
Incentive Compensation, payable in full within thirty (30) days after
termination. The Company will issue the shares underlying the foregoing vested
time-based Restricted Stock Units within ten (10) calendar days after the date
of termination. As a condition to receiving the payments under this Section 6.2
Executive shall first satisfy the Severance Conditions. For purposes of this
Agreement, the “Severance Conditions” are defined as (1) Executive’s execution
and non-revocation of a standard full general release, releasing all claims,
known or unknown, that Executive may have against the Company arising out of or
in any way related to Executive’s employment or termination of employment with
the Company, and such release has become effective in accordance with its terms
prior to the 30th day following the termination date; and (2) Executive’s
reaffirmation of Executive’s commitment to comply, and actual compliance, with
all surviving provisions of this Agreement. Following payment of the Severance
Payment, Base Salary and any Incentive Compensation through the date of
termination, all other obligations of the Company to Executive pursuant to this
Agreement will be automatically terminated and completely extinguished.

 

6.3 Change of Control/Acceleration and Termination. For purposes of this
Agreement, “Change of Control” shall mean: (1) a merger or consolidation or the
sale or exchange by the stockholders of the Company of all or substantially all
of the capital stock of the Company, where the stockholders of the Company
immediately before such transaction do not obtain or retain, directly or
indirectly, at least a majority of the beneficial interest in the voting stock
or other voting equity of the surviving or acquiring corporation or other
surviving or acquiring entity, in substantially the same proportion as before
such transaction; (2) any transaction or series of related transactions to which
the Company is a party in which in excess of fifty percent (50%) of the
Company’s voting power is transferred; or (3) the sale or exchange of all or
substantially all of the Company’s assets (other than a sale or transfer to a
subsidiary of the Company as defined in section 424(f) of the Internal Revenue
Code of 1986, as amended (the “Code”)), where the stockholders of the Company
immediately before such sale or exchange do not obtain or retain, directly or
indirectly, at least a majority of the beneficial interest in the voting stock
or other voting equity of the corporation or other entity acquiring the
Company’s assets, in substantially the same proportion as before such
transaction; provided, however, that a Change of Control shall not be deemed to
have occurred pursuant to any transaction or series of transactions relating to
a public or private financing or re-financing, the principal purpose of which is
to raise money for the Company’s working capital or capital expenditures and
which does not result in a change in a majority of the members of the Board.
Immediately upon a Change of Control, all of Executive’s time based stock
options and all Restricted Stock Units shall immediately vest, whether or not
Executive’s employment is terminated. If, either before or after a Change of
Control the Executive’s employment is terminated by the Company for any reason
other than Cause, then Executive shall also receive all of the cash payments set
forth in Section 6.2 above.

 



-5- 

 

 

6.4 Resignation. Executive shall have the right to terminate this Agreement at
any time, for any reason, by providing the Company with thirty (30) days written
notice; provided, however, that subsequent to Executive’s resignation, Executive
shall be required to comply with all surviving provisions of this Agreement and
Executive will only be entitled to receive Executive’s Base Salary earned up to
the date of termination. Notwithstanding the foregoing, Executive has the right
upon thirty (30) days written notice to the Company to terminate Executive’s
employment for “Good Reason” due to occurrence of any of the following: (i) the
Company’s requirement that Executive’s principal place of work relocate more
than thirty (30) miles driving distance from downtown San Carlos without the
written consent of Executive, (ii) a material adverse change in Executive’s
duties and responsibilities; (iii) any failure by the Company to pay, or any
material reduction by Company of, the base salary, or any failure by Company to
pay any Incentive Compensation to which Executive is entitled pursuant to
Section 4; or (iv) the Company creates a work environment designed to
constructively terminate Executive or to unlawfully harass or retaliate against
Executive. In the event that Executive terminates her employment for Good
Reason, then Executive shall be entitled to receive the Base Salary, any earned
Incentive Compensation, Severance Payment and stock option and Restricted Stock
Units vesting and exercisability as if Executive were terminated by the Company
without Cause under Section 6.2, subject to Executive’s compliance with all of
the Severance Conditions.

 

6.5 Application of Section 409A.

 

6.5(a) Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A of the Code (the “Section 409A Regulations”) shall be paid unless
and until Executive has incurred a “separation from service” within the meaning
of the Section 409A Regulations.

 

6.5(b) The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However,
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement. In any event, except for Company’s
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to Executive, Company shall not be responsible for
the payment of any applicable taxes on compensation paid or provided to
Executive pursuant to this Agreement.

 

6.5(c) Furthermore, to the extent that Executive is a “specified employee”
within the meaning of the Section 409A Regulations as of the date of Executive’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of Executive’s separation from service shall be paid
to Executive before the date (the “Delayed Payment Date”) which is first day of
the seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.

 



-6- 

 

 

6.5(d) Notwithstanding anything herein to the contrary, the reimbursement of
expenses or in-kind benefits provided pursuant to this Agreement shall be
subject to the following conditions: (i) the expenses eligible for reimbursement
or in-kind benefits in one taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits in any other taxable year; (ii) the
reimbursement of eligible expenses or in-kind benefits shall be made promptly,
subject to Company’s applicable policies, but in no event later than 30 days
from the date the expenses are submitted to the Company; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

 

6.5(e) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

7.           General Provisions.

 

7.1 Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

 

7.2 Waiver. Either party's failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

 

7.3 Attorney’s Fees. In the event of any dispute or claim relating to or arising
out of Executive’s employment relationship with Company, this Agreement, or the
termination of Executive’s employment with Company for any reason, the
prevailing party in any such dispute or claim shall be entitled to recover its
reasonable attorney’s fees and costs.

 

7.4 Obligation to Defend and Hold Harmless. The Company is aware of Executive’s
past work history within the pharmaceutical industry. It is neither the
intention of the Company, nor Executive, that Executive share with the Company
any confidential and/or trade secret information derived from Executive’s past
employments. However, the Parties are aware of the fact that former employers at
times do pursue specious claims and file lawsuits for improper purposes.
Therefore, in the event that any claim, demand, lawsuit, and/or or other legal
proceeding is brought against Executive at any time by one of her prior
employers based the improper use or misappropriation of the former employer’s
confidential and/or trade secret information for the benefit of the Company, the
Company agrees to defend Executive in such law suit and/or other legal
proceeding and to pay all of Executive’s Expenses incurred in such lawsuit and
other legal proceeding. The term “Expenses” shall include, without limitation,
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
reasonable travel expenses, and other disbursements or expenses of the types
customarily incurred in connection with judicial proceedings, but shall not
include the amount of judgments, fines or penalties against Executive or amounts
paid in settlement in connection with such matters; provided, however, that the
Company will pay the amount of a settlement of such lawsuit or legal proceeding
if the settlement terms are acceptable to both the Company and Executive. If
Executive shall reasonably conclude and advise the Company in writing that there
is a conflict of interest on any significant issue between the Company and
Executive in the conduct of the defense of such lawsuit or other legal
proceeding, Executive may engage her separate counsel at the Company’s expense,
including, but not limited to payment of all costs and attorneys’ fees
separately incurred by Executive as they become due and payable.

 

-7- 

 



 

7.5 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

7.6 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.
Executive has participated in the negotiation of the terms of this Agreement.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Agreement and have it reviewed by legal counsel, if
desired, and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.

 

7.7 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the internal laws of the State
of California. The parties submit to the exclusive jurisdiction of the state and
federal courts of California, with state courts being venued in San Mateo
County, California, and federal courts being venued in San Francisco,
California.

 

7.8 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy, facsimile transmission,
or electronic transmission such as e-mail, upon acknowledgment of receipt of
electronic transmission; or (d) by certified or registered mail, return receipt
requested, upon verification of receipt. Notice shall be sent to the following
addresses/numbers, or such other address as either party may specify in writing,
but in all events a copy of all notices shall be sent to the receiving party by
email, as well as one other method as specified under this Section:

 

NOTICE TO COMPANY: Lion Biotechnologies, Inc., a Nevada corporation, c/o
Chairman of the Audit Committee, 112 West 34th Street, 18th Floor, New York, New
York 10120, (212) 946-4856; Ryan Maynard rmaynard@rigel.com

 

NOTICE TO EXECUTIVE: Dr. Maria Fardis, 105 Aberdeen Dr., San Carlos, CA 94070;
650-722-2398; m_fardis@yahoo.com

 



-8- 

 

 

 

7.9 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties relating to this subject matter and supersedes all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral. This Agreement may be amended or modified only with the written
consent of Executive and the Company. No oral waiver, amendment or modification
will be effective under any circumstances whatsoever.

 

 

 

-9- 

 

 

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 



          EXECUTIVE:             Maria Fardis                     /s/ MARIA
FARDIS             Address: 105 Aberdeen Dr.       San Carlos, CA 94070        
            COMPANY:             Lion Biotechnologies, Inc.             By:
/s/MOLLY HENDERSON       Name: Molly Henderson       Title: Chief Financial
Officer                  



 

 

-10- 

 

EXHIBIT A

 

Provided that Executive is still employed with the Company on the following
dates (excluding cases noted under sections 6.2 and 6.3), the foregoing stock
options will vest as to 25% (125,000 shares) on the first anniversary of the
Effective Date, with remaining options vesting in equal monthly installments
over the 36-month period following the first anniversary of the Effective Date.
Provided that Executive is still employed with the Company on the following
dates (excluding cases noted under sections 6.2 and 6.3), the foregoing 550,000
Restricted Stock Units will vest as to (i) 25% (137,500 Restricted Stock Units)
on the first anniversary of the Effective Date, (ii) 25% (137,500 Restricted
Stock Units) upon the completion enrollment of the ongoing Phase 2 melanoma
study (N=20); (iii) 25% (137,500 Restricted Stock Units) when capacity for TIL
manufacturing [* * * * *], and (iv) 25% (137,500 Restricted Stock Units) monthly
in equal installments over the 36-month period following the first anniversary
of the Effective Date. The Company will issue shares of common stock for the
vested Restricted Stock Units under foregoing subparagraphs (i), (ii) and (iii)
within ten (10) calendar days of those vesting dates, and will issue a number of
shares of common stock for the vested Restricted Stock Units under subparagraph
(iv) above within the first ten (10) calendar days of the calendar year
following the calendar year in which such vesting of the Restricted Stock Units
occurs.

 



-11- 

 